Jenks, P. J.:
Whether the defendant’s income be handsome as the plaintiff declares, or moderate as the defendant deposes, it is not disputed that the husband and wife and their girl child 12 years old lived above one of the dram shops of the defendant and kept but one servant. This circumstance is germane in that it affords a criterion of the proper amount of alimony ;pendente lite. I think that the amount awarded by the Special Term should be reduced substantially, so as to suffice for the support of the child only. The husband charges that within four or five weeks of this motion the wife took from their joint safe deposit box, his safe and his cash registers, securities, bank books and moneys. The wife meets the charge by denial in the nature of a negative pregnant, by explanation and by admission. If we resolve this dispute entirely in her favor, it appears that within the period named she thus became possessed of nearly $700 of her husband’s moneys. Until it appeared satisfactorily to the Special Term that these moneys had been exhausted by expenditures necessary and proper to her station in life and an appropriate mode of living, she could not ask the court for more moneys. (Osgood v. Osgood, 2 Paige, 624, cited in Lake v. Lake, infra; Merritt v. Merritt, 99 N. Y. 643; Romaine v. Chauncey, 129 id. 570; Lake v. Lake, 194 id. 183.) Her affidavit did not meet this requirement. Necessity must be the burden of her plea.
*440It was well that the girl child of such tender years was left with the mother, and the child should receive support from the father. I think that the alimony pendente lite should be reduced to $10 a week, with express provision that such money must be devoted exclusively to the support of the child, The case presents a simple issue, and a counsel fee of $75 is adequate.
The order is modified accordingly and as modified is affirmed, without costs.
Mills, Putnam, Blaokmar and Kelly, JJ., concurred.
Order modified in accordance with opinion, and as modified affirmed, without costs.